PER CURIAM:
The claimant, Rita C. Brock, seeks an award of $42.40 for damages to an article of her clothing. The damage occurred while Ms. Brock was working for the Division of Motor Vehicles in South Charleston. According to Ms. Brock, she was scooting her chair away from a metal desk when her skirt became snagged on the underside of a desk drawer and began to unravel. Ms. Brock was unaware of a possible problem with the metal desk and did not believe anyone else working in the office knew of the problem.
*160A review of the record in this case indicates the respondent was unaware of any potential for injury to Ms. Brock from the desk. Although Ms. Brock’s accident is unfortunate, the respondent does not and cannot insure the clothing or personal property of its employees. Moreover, an examination of Ms. Brock’s skirt revealed that it was only slightly damaged and did not appear to be destroyed or unwearable. Therefore, it is the decision of the Court to deny this claim.
Claim disallowed.